Title: Thomas Jefferson to William Duane, 4 April 1813
From: Jefferson, Thomas
To: Duane, William


          Dear Sir Monticello Apr. 4. 13.
          Your favor of Feb. 14. has been duly recieved, and the MS of the Commentary on Montesquieu is also safe at hand. I now forward to you the work of Tracy, which you will find a valuable supplement and corrective to those we already possess on political economy. it is a little unlucky that it’s outset is of a metaphysical character,
			 which may damp the ardor of perusal in some readers. he has been led to this by a desire to embody this work, as well as a future one he is preparing on Morals, with his former treatise on
			 Ideology.
			 by the bye, it is surely to this work that Bonaparte alludes in his answer to his council of state, published not long since, in which he scouts ‘the dark & metaphysical doctrine of Ideology, which, diving into first causes, founds on this basis a legislation of the people Etc.’ if indeed this answer be not a forgery; for every thing is now forged, even to the fat of our beef & mutton. yet the speech is not unlike him, and affords scope for an excellent
			 parody.I wish you
			 may succeed in getting the Commentary on Montesquieu reviewed by the Edinburgh Reviewers. I should expect from them an able & favorable Analysis of it. I sent a copy
			 of
			 it to a friend in England in the hope he would communicate it to them; not however expressing that hope, lest the source of it should have been made known. but the book will make it’s way, and will become a
			 standard
			 work. a copy which I sent to France was under translation by one of the ablest men of that country.
          It is true that I am tired of practical politics, and happier while reading the history of antient, than of modern times. the total banishment of all moral principle from the Code which governs the intercourse of nations, the melancholy reflection that after the mean, wicked and cowardly cunning of the Cabinets of the age of Machiavel had given place to the integrity and good faith which dignified the succeeding one of a
			 Chatham and Turgot, that this is to be swept away again by the daring profligacy, and avowed destitution of all moral principle of a
			 Cartouche and a Blackbeard, sickens my soul unto death. I turn from the contemplation with
			 loathing, and take refuge in the histories of other times, where if they also furnished their Tarquins, their Catilines & Caligulas, their stories are handed to us under the brand of a
			 Livy, a
			 Sallust and a
			 Tacitus, and
			 we are comforted with the
			 reflection that the condemnation of all succeeding generations has confirmed the censures of the historian, and consigned their memories to everlasting
			 infamy, a solace we cannot have with the Georges & Napoleons, but by anticipation.
          In surveying the scenes of which we make a part, I confess that three frigates taken by our gallant little navy, do not balance, in my mind, three armies lost by the treachery, cowardice, or incapacity of those to whom they were entrusted. I see that our men are good, and only want generals. we may yet hope however that the talents, which always exist among men, will shew themselves with opportunity, & that it will be found that this age also can produce able & honest defenders of their country. at what further expence however of blood & treasure is yet to be seen. perhaps this Russian mediation may cut short the history of the present war, and leave to us the laurels of the sea, while our enemies are bedecked with those of the land. this would be the reverse of what has been expected, and perhaps of what was to be wished.
          I have never seen the work on Political economy of which you speak. Say, and Tracy contain the sum of that science, as far as it has been soundly traced, in my judgment. and
			 it is a pity that Say’s work should not, as well as Tracy’s, be made known to our country men by a good translation. it would supplant Smith’s book altogether, because shorter, clearer, and
			 sounder.

			 
          Accept my friendly salutations and assurances of continued esteem and respect.Th: Jefferson
        